Citation Nr: 1435231	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected mood disorder, secondary to service-connected degenerative arthritis of the bilateral knees. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a mood disorder secondary to service-connected degenerative arthritis of the bilateral knees and assigned a 50 percent rating.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran suggests that he is unemployable, at least in part, due to his service-connected mood disorder, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A May 2014 private psychiatric examination report provides an indication that the Veteran's service-connected mood disorder symptoms have worsened since the most recent VA psychiatric examination, which was conducted in November 2009. As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Updated treatment records also should be sought, including from Dr. Everhart dated since May 2014, and Dr. Freedman and mental health professional Louise Glogau dated since June 2009.  

The Board also notes that the Veteran has submitted additional pertinent medical evidence since the May 2011 statement of the case without waiving RO jurisdiction to review the additional evidence.  The RO should consider this additional evidence, as well as evidence associated with the claims file in accordance with this remand.    

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding records of VA mental health treatment dated since January 2011 and associate them with the record. 

2.  Ask the Veteran to identify any additional private treatment records he wishes to be considered in connection with his claims, to include treatment records from Dr. Everhart dated since May 2014, as well as treatment records from Dr. Freedman and mental health professional Louise Glogau dated since June 2009.  Such records should be sought.  

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

The examiner also should indicate the impact of the Veteran's mood disorder on his ability to secure or follow a substantially gainful occupation.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



